Citation Nr: 1143904	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-21 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to December 1982, with an additional 5 years and 9 months of prior active service.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006  rating decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia, that, in pertinent part, denied entitlement to service connection for a back condition.  The Veteran filed a notice of disagreement in August 2007, and the RO issued a statement of the case dated in April 2009.  The Veteran submitted his substantive appeal in June 2009.

In December 2010, this matter was remanded by the Board for additional development and adjudication.  This having been completed, the case has been returned to the Board for further review.


FINDING OF FACT

A low back disability, to include degenerative disc disease and spondylosis of the lumbar spine, is shown to be etiologically related to the Veteran's military service. 


CONCLUSION OF LAW

A low back disability, to include degenerative disc disease and spondylosis of the lumbar spine, is shown to be etiologically related to the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, however, as the Board has decided that entitlement to service connection for a low back disability, to include degenerative disc disease and spondylosis of the lumbar spine, is warranted, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  Service connection for a low back disability.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, including arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he has a low back disability that had its onset in service.  

The Veteran's service treatment records indicate that the Veteran sought treatment for complaints of low back pain in December 1974.  At that time, he reported back pain on and off since November 2, 1974.  The Veteran reported that he hurt his low back while bending and picking things up.  He was given an impression of low back pain.  Another December 1974 treatment note gave an impression of low back strain, neurological intact.  The Veteran was then seen for complaints of low back pain in June 1975, July 1976, and multiple times in 1979, from August to November 1979,  with assessments of muscle spasm and low back pain.  He was noted to have had a history of recurrent low back pain for 5 years prior to September 1979.  The Veteran continued to seek treatment for complaints of low back pain in July and November 1980, October 1981, and January, October, and November 1982.  The Veteran was assessed with muscle spasm, paraspinal muscle strain, and mechanical back pain.

After service, the Veteran reported that he has continued to have problems with low back pain since his discharge from the service.  His post service treatment records indicate treatment for a low back disability, including degeneration of lumbar or lumbosacral intervertebral disc.  A December 2005 CT of the lumbar spine indicated large posterior central bulging annulus at L4-5, moderate right paracentral disc herniation L5-S1, spondylosis with marginal spurs L4-5 and degenerative hypertrophy of facet joint L4-5, and B/L sacrolitis.  

The Veteran was afforded a VA examination dated in October 2006 in connection with his claim.  The examiner indicated that the Veteran's claims file was not available for review in connection with the examination and report.  The Veteran reported that he initially injured his back in 1978 while stationed in Korea.  He indicated that he may have slipped in ice.  After that, the Veteran reported intermittent muscle spasms in his lumbar spine.  He reported that x-rays were negative.  He then indicated that he was then seen periodically for complaints of low back pain in service and was also seen by VA after service and prescribed multiple pain medications.  After examination, the Veteran was diagnosed with lumbar spine spondylosis (disc herniation at L5-S1) with mild to moderate impairment.  The examiner did not offer an opinion regarding whether the Veteran's back disability had its onset in service.  

Based on the foregoing, the Board concluded that this matter should be remanded and that, upon remand, the RO should arrange for an additional VA examination in connection with the claim.

The Veteran was provided with an additional VA examination dated in January 2011.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran's medical history was noted in the report.  He reported back pain in the military that had become progressively worse over the years.  The Veteran was noted to have symptoms of leg or foot weakness, decreased motion, stiffness, weakness, and pain in his low back.  The pain was indicated to be constant, daily and moderate in severity.  He was also noted to have radiating pain down his left leg.  Range of motion testing indicated limitation of motion, reflexes were 2+ in all categories, and motor testing was 5/5 in all categories with no atrophy and normal muscle tone.  Left Lasegue's sign was positive.  X-rays indicated spondylosis and degenerative changes of facet joints L4 to S1.  After examination, the Veteran was diagnosed with degenerative disc disease lumbar spine, moderate impairment, and spondylosis of the lumbar spine with moderate impairment.  With respect to whether this condition is related to the Veteran's military service, the examiner stated that "[a] review of [the] medical literature indicates over time repeated stresses and minor injuries of the back can add up and begin to affect the intervertebral discs in the spine producing back pain and damage to the disc.  The Veteran has documentation of several back strains and complain [sic] of low back pain while in the military.  The repeated back strains could have caused the premature disc degeneration that occurs with normal aging to occur earlier that it should have.  The onset of the problem could have begun in the military with the documented instances of back strain and the continuous heavy lifting of boxes and materials would aggravate (speed up) the intervertebral disc degeneration.  Therefore, it is the opinion of this examiner that the Veteran's present back condition is at least likely as not related to his military service."

Based on the foregoing, and giving the benefit of the doubt to the Veteran, the Board finds that entitlement to service connection is warranted in this case.  The January 2011 VA examiner, that examined the Veteran and his claims file in connection with the claim, found that the Veteran's current back disability is likely related to the Veteran's military service.  According to Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the opinion of the January 2011 VA examiner should be afforded the most weight in this case.

In addition, the Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In the instant case, the Board has considered the statements of the Veteran and his representative.  However, because the Board has found that service connection is warranted based on the findings of the January 2011 VA examination, no additional discussion of the Veteran's statements is required at this time.

In summary, the Board concludes that the preponderance of the evidence is in favor of finding that the Veteran's diagnosed low back disability is etiologically related to his active military service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, and found that there is such a state of equipoise of positive and negative evidence as to grant the appellant's claim.


ORDER

Service connection for a low back disability, to include degenerative disc disease and spondylosis of the lumbar spine, is granted.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


